Case 1:15-cv-01230-WFK-PK Document 95-1 Filed 01/04/19 Page 1 of 9 PageID #: 2879




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------X
  NEIL SOOROOJBALLIE,

                            Plaintiff,

  -vs-                                                         15 Civ. 1230 (WFK)

  THE PORT AUTHORITY OF NEW
  YORK AND NEW JERSEY and GARY
  FRATTALI, Individually,

                             Defendants.
  --------------------------------------------------X

         MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR REASONABLE
                      ATTORNEYS' FEES AND COSTS




                                          PHILLIPS & ASSOCIATES
                                            45 Broadway, Suite 620
                                            New York, N.Y. 10006
                                                (212) 248-7431

                                         BERGSTEIN & ULLRICH, LLP
                                              5 Paradies Lane
                                            New Paltz, N.Y. 12561
                                               (845) 469-1277
                                             Counsel for Plaintiff
Case 1:15-cv-01230-WFK-PK Document 95-1 Filed 01/04/19 Page 2 of 9 PageID #: 2880




                                             Introduction

         Plaintiff Neil Sooroojballie submits this memorandum in support of his motion for

  attorneys' fees and costs arising from the successful litigation of his employment discrimination

  claims. As demonstrated below, Plaintiff is entitled to $177,882.70 in attorneys’ fees and costs.

                                                Point I

             As prevailing party, Plaintiff is entitled to full attorneys’ fees and costs

         Federal law (Title VII (42 U.S.C. § 2000e-5(k)) provides as follows:

                 In any action or proceeding under [Title VII] the court, in its
                 discretion, may allow the prevailing party, other than the [EEOC] or
                 the United States, a reasonable attorney's fee (including expert fees)
                 as part of the costs.

  42 U.S.C. § 2000e-5(k); see also Quaratino v. Tiffany & Co., 166 F.3d 422, 428 (2d Cir. 1999)

  ("The public interest in private civil rights enforcement is not limited to those cases that push the

  legal envelope; it is perhaps most meaningfully served by the day-to-day private enforcement of

  these rights, which secures compliance and deters future violations. Congress meant reasonable

  attorneys’ fees to be available to the private attorneys general who enforce the law, see generally

  S.Rep. No. 94–1011, not only to those whose cases make new law.").

         While the statutes state that courts may award fees to prevailing parties "in [their]

  discretion," the Second Circuit has explained that "the effect of this language has been interpreted

  to create a strong preference in favor of the prevailing party's right to fee shifting." Wilder v.

  Bernstein, 965 F.2d 1196, 1201 (2d Cir. 1992).

         The New York Court of Appeals confirms:

                 Congress set forth precisely what it intended, to wit: It is intended
                 that the standards for awarding fees be generally the same as under
                 the fee provisions of the 1964 Civil Rights Act. A party seeking to
                 enforce the rights protected by the statutes covered by the Fees Act,




                                                   1
Case 1:15-cv-01230-WFK-PK Document 95-1 Filed 01/04/19 Page 3 of 9 PageID #: 2881




                 if successful, should ordinarily recover an attorney's fee unless
                 special circumstances would render such an award unjust.

  Matter of Johnson v. Blum, 58 N.Y.2d 454, 459 (1983); see also Orchano v. Advanced Recovery,

  107 F.3d 94, 97 (2d Cir. 1997) (fee-shifting is authorized ''to encourage the bringing of meritorious

  civil rights claims which might otherwise be abandoned because of the financial imperatives

  surrounding the hiring of competent counsel").

                                                   Point II

              Counsel expended a reasonable amount of time in litigating this case

         The Supreme Court has instructed that "the determination of fees 'should not result in a

  second major litigation."' Fox v. Vice, 563 U.S. 826, 838 (2011). Instead, the Court instructs:

                 The fee applicant . . . must, of course, submit appropriate
                 documentation to meet the burden of establishing entitlement to an
                 award. But trial courts need not, and indeed should not, become
                 green-eyeshade accountants. The essential goal in shifting fees . . .
                 is to do rough justice, not to achieve auditing perfection. So trial
                 courts may take into account their overall sense of a suit, and may
                 use estimates in calculating and allocating an attorney's time.

  Restivo v. Hessemann, 846 F.3d 547, 589 (2d Cir. 2017).

         The submissions in support of this motion show contemporaneously maintained billing

  records. These records detail the work performed and allow this Court to determine if counsel

  expended a reasonable amount of time on this case. See Restivo, 846 F.3d at 591; Hernandez v.

  Kaisman, 139 A.D.3d 406, 407 (1st Dept. 2016).

         The records show which attorney handled particular tasks, including case intake and

  investigation, motion practice, communications with the Plaintiff and opposing counsel, trial

  preparation and trial, and post-trial motions.

         The tasks are compartmentalized in that attorneys Marjorie Mesidor and a team of five

  attorneys handled this case in discovery, with Mesidor and Nicole Ann Welch handling the bulk



                                                      2
Case 1:15-cv-01230-WFK-PK Document 95-1 Filed 01/04/19 Page 4 of 9 PageID #: 2882




  of discovery and Mesidor and Brittany A. Stevens largely completing discovery after Welch left

  Phillips & Associates. Mesidor and Stevens tried the case. Paralegals billed 67.72 hours, largely

  through the work of Kevin Guaranda. Stephen Bergstein largely worked on the post-trial motions,

  including the attorneys' fees application and Defendants' Rule 50/59 motion. The time sheets show

  minimal duplication of the work expended in this case, including during trial.

         Plaintiff notes further that (1) time expended in litigating this attorneys' fees motion is

  compensable, Hines v. City of Albany, 862 F.3d 215, 223 (2d Cir. 2017); and (2) travel time for

  counsel is billed at half the time actually expended, per Second Circuit instruction, Hugee v. Kimso

  Apartments, LLC, 852 F. Supp. 2d 281, 302 (E.D.N.Y. 2012), unless the time records demonstrate

  the attorney was performing work during travel. In addition, “Multiple attorneys may be essential

  for planning strategy, eliciting testimony or evaluating facts or law.” Williamsburg Fair Hous.

  Comm. v. Ross-Rodney Hous. Corp., 599 F. Supp. 509, 518 (S.D.N.Y. 1984).

         While this Court on the summary judgment motion dismissed certain claims, that does not

  warrant an overall reduction in the attorneys’ fees award. “[I]n awarding attorneys' fees, 'the most

  critical factor is the degree of success obtained.'" Patterson v. Balsamico, 440 F.3d 104, 123 (2d

  Cir. 2006). “The District Court may, in its discretion, ‘attempt to identify specific hours that should

  be eliminated, or it may simply reduce the [requested] award to account for the limited success.’”

  Abrahamson v. Bd. of Educ., 374 F.3d 66, 79 (2d Cir. 2004). “Work on ultimately unsuccessful

  claims is compensable as long as those claims are not ‘wholly unrelated’ to the claims plaintiff

  succeeded on at trial.” Tatum v. City of N.Y., No. 06-cv-4290 (PGG)(GWG), 2010 U.S. Dist.

  LEXIS 7748, at *10 (S.D.N.Y. Jan. 28, 2010). As the Supreme Court has stated,

         Where a plaintiff has obtained excellent results, his attorney should recover a fully
         compensatory fee. Normally this will encompass all hours reasonably expended on
         the litigation, and indeed in some cases of exceptional success an enhanced award
         may be justified. In these circumstances the fee award should not be reduced



                                                    3
Case 1:15-cv-01230-WFK-PK Document 95-1 Filed 01/04/19 Page 5 of 9 PageID #: 2883




         simply because the plaintiff failed to prevail on every contention raised in the
         lawsuit. Litigants in good faith may raise alternative legal grounds for a desired
         outcome, and the court's rejection of or failure to reach certain grounds is not a
         sufficient reason for reducing a fee. The result is what matters.

  Hensley v. Eckerhart, 461 U.S. 424, 435 (1983). See also id. (“Much of counsel's time will be

  devoted generally to the litigation as a whole, making it difficult to divide the hours expended on

  a claim-by-claim basis. Such a lawsuit cannot be viewed as a series of discrete claims. Instead

  the district court should focus on the significance of the overall relief obtained by the plaintiff in

  relation to the hours reasonably expended on the litigation”).

                 The failure to promote and train claims were dismissed, but this Court held the

  evidence relating to these claims constituted relevant background evidence for the viable claims.

  (Summary judgment order, at 6). While the constructive discharge and retaliation claims were

  also dismissed (id. at 10-12), those claims were inextricably intertwined with the hostile work

  environment claims, as evidence regarding those claims would largely have been developed in

  connection with the viable claims.

                                                Point III

                                       The Lodestar Calculation

         A reasonable fee is a fee that is sufficient to induce a capable attorney to undertake the

  representation of a meritorious civil rights case. The appropriate means to derive the fee award is

  through application of the lodestar method, multiplying the number of hours the court finds

  reasonable by hourly rates the Court finds reasonable. "The lodestar method yields a fee that is

  perceptively sufficient to achieve [the fee shifting] objective." Restivo, 846 F.3d at 589.

         "In calculating the lodestar amount, the rates used generally 'are the market rates prevailing

  in the community for similar services by lawyers of reasonably comparable skill, experience, and

  reputation."' Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir. 1998). "Courts 'shou1d generally



                                                     4
Case 1:15-cv-01230-WFK-PK Document 95-1 Filed 01/04/19 Page 6 of 9 PageID #: 2884




  use 'the hourly rates employed in the district in which the reviewing court sits' in calculating the

  presumptively reasonable fee."' Simmons v. NY. City Transit Auth., 575 F.3d 170, 174 (2d Cir.

  2009). "The district court must also 'bear in mind all of the case-specific variables that [the Second

  Circuit] and other courts have identified as relevant to the reasonableness of attorney's fees in

  setting a reasonable hourly rate.' Those factors include the attorney's experience and expertise and

  the overall success achieved in the case.'' Smart v. City of N.Y., No. 15-CV-1405 (RRM)(PK),

  2017 U.S. Dist. LEXIS 24602, at *5 (E.D.N.Y. Feb. 17, 2017) (citing Arbor Hill Concerned

  Citizens Neighborhood Ass'n v. Cty. of Albany, 522 F.3d 182, 190 (2d Cir. 2008)).

         This Court should apply rates applicable to the Eastern District of New York. Simmons v.

  N.Y. City Transit Auth., 575 F.3d 170, 176 (2d Cir. 2009). Courts should rely on both evidence

  submitted by the parties as to the rates they typically charge, as well as the Court's own knowledge

  of comparable rates charged by lawyers in the district. Moreover, "current rates, rather than

  historical rates, should be applied in order to compensate for the delay in payment[.]" LeBlanc-

  Sternberg v. Fletcher, 143 F.3d 748, 764 (2d Cir. 1998).

         “In recent years, [attorneys’] fees have been awarded in the Eastern District of New York

  at an hourly rate of $300 to $450 for partners and $100 to $325 for associates in civil rights cases.”

  Thomas v. City of New York, 14-cv-7513 (ENV) (VMS), 2017 WL 6033532, at *4 (E.D.N.Y. Dec.

  1, 2017). See also id. at *5 (“Recent opinions issued by courts within the Eastern District of New

  York have found reasonable hourly rates to be approximately $200-$325 for senior associates, and

  $100-$200 for junior associates”).

         Attorneys Mesidor and Bergstein are seeking $450.00 per hour for their work on this case.

  Mesidor supervised discovery and was lead counsel at trial. She has been practicing law since

  2004 and, as demonstrated in her declaration, Mesidor – a partner at Phillips & Associates – is a




                                                    5
Case 1:15-cv-01230-WFK-PK Document 95-1 Filed 01/04/19 Page 7 of 9 PageID #: 2885




  highly-experienced civil rights attorney.     As further detailed in his affirmation, Bergstein

  graduated from law school in 1993 and has primarily handled civil rights cases in federal court for

  25 years. Compare Thomas, 2017 WL 6033532, at **3, 5 (awarding hourly rate of $450.00 for

  attorney admitted in 1996); D’Annunzio v. Ayken, Inc., 11-CV-3303 (WFK) (WDW), 2015 WL

  5308094, at *4 (E.D.N.Y. Sept. 10, 2015) (awarding hourly rate of $450.00 for attorney with 24

  years’ experience); Gray v. Toyota Motor Sales, U.S.A., Inc., No. 10–CV–3081 (JS)(ETB), 2013

  WL 3766530, at *5 (E.D.N.Y. July 16, 2013) (applying an hourly rate of $450.00 for an attorney

  with fifteen years of experience); Libaire v. Kaplan, No. 06–CV–1500 (DRH) (ETB), 2011 WL

  7114006, at *4 (E.D.N.Y. June 17, 2011) (applying an hourly rate of $475.00 for an attorney with

  thirty years of experience and $450.00 for an attorney with eighteen years of experience), report

  & recommendation adopted as modified, 2012 WL 273080 (E.D.N.Y. Jan.30, 2012).

         Paralegal rates in the Eastern District of New York range from $75.00 to $100.00 per hour.

  Thomas, 2017 WL 6033532, at *6. The credentials and experience of the paralegals who worked

  on this case are set forth in the Mesidor Declaration. Plaintiffs seeks an hourly rate of $100.00 for

  the paralegals.




                                               Point IV

                                            Disbursements

         Attorney's fees awards include those reasonable out-of-pocket expenses incurred by

  attorneys and ordinarily charged to their clients. LeBlanc-Sternberg, 143 F.3d at 762 (citation

  omitted). Chargeable expenses include those disbursements that counsel normally bills its clients,




                                                   6
Case 1:15-cv-01230-WFK-PK Document 95-1 Filed 01/04/19 Page 8 of 9 PageID #: 2886




  including computerized research fees and PACER charges. See Arbor Hill Concerned Citizens

  Neighborhood Ass'n v. County of Albany, 369 F.3d 91, 97-98 (2d Cir. 2004).

         In addition, travel related expenses are chargeable. Bobrow Palumbo Sales, Inc. v. Broan-

  Nutone, LLC, 549 F. Supp. 2d 274, 287 (E.D.N.Y. 2008).

         Exhibit 3 to the Mesidor Declaration consists of the disbursements from Phillips &

  Associates. These expenses amount to $8,301.95.




                                                 7
Case 1:15-cv-01230-WFK-PK Document 95-1 Filed 01/04/19 Page 9 of 9 PageID #: 2887




                                             Conclusion

         As shown above, Plaintiff is entitled to an award of attorneys’ fees and costs as follows:

                        Attorneys' Fees:       $169,580.75

                        Costs:                 $8,301.95

                        Total:                 $177,882.70

  Dated: January 4, 2018


                                                                                     /s/
                                                                                 Stephen Bergstein
                                                                          Bergstein & Ullrich, LLP
                                                                                   5 Paradies Lane
                                                                        New Paltz, New York12561
                                                                                    (845) 468-1277
                                                                                steve@tbulaw.com

                                                                                 Marjorie Mesidor
                                                                             Phillips & Associates
                                                                          45 Broadway, Suite 620
                                                                       New York, New York 10006
                                                                          (212) 248-7431 ext. 204
                                                                          mmesidor@tpglaws.com
                                                                            Attorneys for Plaintiff




                                                  8
